Jeffrey M. Edelson, OSB # 880407
JeffEdelson@MarkowitzHerbold.com
Nathan D. Burcham, OSB #182509
NathanBurcham@MarkowitzHerbold.com
MARKOWITZ HERBOLD PC
1455 SW Broadway, Suite 1900
Portland, OR 97201
Tel: (503) 295-3085
Fax: (503) 323-9105
Kelly K. Simon, OSB # 154213
ksimon@aclu-or.org
AMERICAN CIVIL LIBERTIES UNION
  FOUNDATION OF OREGON
PO Box 40585
Portland, OR 97240
Tel: (503) 227-6928
Nicholas S. Cady, OSB # 113463
nick@cascwild.org
CASCADIA WILDLANDS
PO Box 10455
Eugene, OR 97440
Tel: (541) 434-1463
Fax: (541) 434-6494
Elisabeth Holmes, OSB # 120254
eli@willametteriverkeeper.org
WILLAMETTE RIVERKEEPER
PO Box 293
Eugene, OR 97440
Tel: (541) 870-7722
      Attorneys for Plaintiffs
                       IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF OREGON
                                 PORTLAND DIVISION
NORTHWEST CENTER FOR                                 No. 3:20-cv-01816
ALTERNATIVES TO PESTICIDES,
WILLAMETTE RIVERKEEPER,                            350PDX’S CORPORATE
CASCADIA WILDLANDS, NEIGHBORS                   DISCLOSURE STATEMENT
FOR CLEAN AIR, AND 350 PDX,
                                  Plaintiffs,
       vs.
U.S. DEPARTMENT OF HOMELAND
SECURITY; CHAD WOLF, in his capacity
as Acting Secretary, U.S. Department of
Homeland Security,


Page 1 - 350PDX CORPORATE DISCLOSURE STATEMENT
                                      Defendants.

          Pursuant to Fed. R. Civ. P. 7.1 and Local Rule 7.1, plaintiff 350PDX states that it is an
Oregon public benefit non-profit organization that does not have parent corporations or stock.

          DATED this 20th day of October, 2020.
                                        MARKOWITZ HERBOLD PC

                                        By:    s/ Jeffrey M. Edelson
                                               Jeffrey M. Edelson, OSB # 880407
                                               JeffEdelson@MarkowitzHerbold.com
                                               Nathan D. Burcham, OSB #182509
                                               NathanBurcham@MarkowitzHerbold.com
                                               Telephone: (503) 295-3085
                                               Kelly K. Simon, OSB # 154213
                                               ksimon@aclu-or.org
                                               AMERICAN CIVIL LIBERTIES UNION
                                               FOUNDATION OF OREGON
                                               Telephone: (503) 227-6928
                                               Nicholas S. Cady, OSB # 113463
                                               nick@cascwild.org
                                               CASCADIA WILDLANDS
                                               Eugene, OR 97440
                                               Telephone: (541) 434-1463
                                               Elisabeth Holmes, OSB # 120254
                                               eli@willametteriverkeeper.org
                                               WILLAMETTE RIVERKEEPER
                                               Telephone: (541) 870-7722
                                               Of Attorneys for Plaintiffs
1060871




Page 2 - 350PDX CORPORATE DISCLOSURE STATEMENT
